Citation Nr: 0712211	
Decision Date: 04/26/07    Archive Date: 05/08/07

DOCKET NO.  04-33 353	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to compensation benefits pursuant to 38 U.S.C.A. 
§ 1151 for residuals of a right submuscular ulnar nerve 
transposition with medial epicondylectomy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jason A. Lyons, Associate Counsel




INTRODUCTION

The veteran had active military service from March 1971 to 
April 1972.

This case comes to the Board of Veterans' Appeals (Board) 
from a January 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO)  in Columbia, 
South Carolina.

Unfortunately, further development of the evidence is needed 
before deciding this appeal.  So the case is being REMANDED 
to the RO via the Appeals Management Center (AMC) in 
Washington, D.C.  VA will notify the veteran if further 
action is required on his part.


REMAND

The Board notes, preliminarily, that the Veterans Claims 
Assistance Act (VCAA) was signed into law on  November 9, 
2000, and it prescribed several essential requirements 
regarding VA's duties to notify and assist a claimant with 
the evidentiary development of a pending claim for 
compensation or other benefits.  See 38 U.S.C.A. §§ 5100, 
5102, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326 (2006).

Also during the pendency of this appeal, on March 3, 2006, 
the United States Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
"service connection" claim.  As previously defined by the 
courts, those five elements are:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection" 
(including, as here, a claim for benefits arising out of VA 
treatment and which, if awarded, are to be considered in the 
same manner as if service-connected) therefore, VA is 
required to review the information and evidence presented 
with the claim and to provide the claimant with notice of 
what information and evidence not previously provided, if 
any, will assist in substantiating or is necessary to 
substantiate the elements of the claim as reasonably 
contemplated by the application.  This includes notice that a 
disability rating and  an effective date for the award of 
benefits will be assigned if service connection       is 
awarded.

At the current stage in the adjudication of the veteran's 
claim, he has thus far received a September 2003 notice 
letter explaining the significance of the VCAA's duties to 
notify and assist in the development of his claim -- 
including information pertaining to whose responsibility, his 
or VA's, it was to obtain further relevant evidence.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 186- 87 (2002); 
Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).  But 
that notwithstanding, he has not yet received notice of the 
downstream disability rating and effective date elements of 
his claim, in accordance with the holding in Dingess/Hartman.  
So he should be provided another notice letter that includes 
a discussion of these specific elements.

It is also necessary that the RO (AMC) undertake direct 
development action to  supplement the record in determining 
whether benefits may be awarded             under 38 U.S.C.A. 
§ 1151.  It first merits discussion, as to the specific 
criteria        for the benefit which the veteran intends to 
establish, that when a veteran suffers additional disability 
or death as the result of training, hospital care, medical or 
surgical treatment, or an examination by VA, disability 
compensation shall be awarded in the same manner as if such 
additional disability or death were         service-
connected.  See 38 C.F.R. § 3.358(a).    

For claims filed on or after October 1, 1997, as in this 
case, the veteran must show not only that the VA treatment 
(or other qualifying event) in question resulted in 
additional disability, but also that the disability at issue 
was in some manner           the result of faulty or 
negligent medical or surgical treatment provided at a VA   
medical facility.  See 38 U.S.C.A. § 1151; see also 
VAOPGCPREC 40-97                   (Dec. 31, 1997).   

Provided that additional disability is shown to exist, the 
next relevant consideration is whether the causation 
requirements for a valid claim for benefits have been met.  
To establish actual causation, the evidence must show that 
the treatment rendered resulted in the veteran's additional 
disability.  See 38 C.F.R. § 3.361(c)(1).  Furthermore, the 
proximate cause of the disability claimed must be the event 
that directly caused it, as distinguished from a remote 
contributing cause.  This includes an instance in which 
carelessness, negligence, lack of proper skill, error in 
judgment or other instance of fault proximately caused the 
additional disability, or was furnished without the veteran's 
informed consent.  See 38 C.F.R. § 3.361(d)(1).          In 
the alternative, proximate cause may also be established 
where the veteran's additional disability was an event not 
reasonably foreseeable -- to be determined based on what a 
reasonable health care provider would have foreseen.                   
See 38 C.F.R. § 3.361(d)(2).     

Here in the case at hand, the veteran alleges he experiences 
persistent pain and discomfort, loss of strength, weakness, 
numbness and other neurological difficulties in his right arm 
as the result of an allegedly faulty and inadequately 
conducted right ulnar nerve transposition surgery at the 
Charleston VA Medical Center (VAMC) in 1999.  According to 
him, one likely instance of negligent medical care in 
connection with that procedure was improper removal of 
surgical staples after the surgery itself.  He maintains this 
residual disability following the surgery was appreciably 
greater in severity than the diagnosed right cubital tunnel 
syndrome that preceded the surgery.    

A sufficiently comprehensive review of the initial surgical 
procedure for               the right arm and circumstances 
surrounding the relevant onset of any more    severe 
symptomatology thereafter requires that a VA medical 
examination is accomplished in this regard, for reasons 
indicated in further detail below.                See 
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4) (VA will 
provide a medical  examination or obtain a medical opinion 
based upon a review of the evidence of record if it is 
necessary to decide the claim).   



As indicated in the operative report from the Charleston 
VAMC, the veteran underwent a right ulnar nerve transposition 
with medial epicondylectomy on September 29, 1999, for 
alleviation of his right arm cubital tunnel syndrome.        
This was the second nerve transposition he had undergone that 
year, following a similar procedure on August 12, 1999 (with 
no documented or otherwise claimed complications).

Immediately prior to the September 1999 procedure the veteran 
had provided written consent to it, indicating that he had 
reviewed the various treatment options with his physician and 
was aware of the risks of a nerve transposition.  After the 
surgery it was then noted there were no apparent operative 
complications.  He was discharged from the hospital on that 
same day.  A postoperative report indicates that when 
contacted by telephone a few days later, he was recovering 
well.  He returned to the VAMC about one week after the 
surgery for further consultation, and he began a course of 
post-operative rehabilative therapy for his right arm.

In February 2000, the veteran was seen in the orthopedic 
clinic of this VA facility for complaints of right hand and 
arm pain, reportedly worse than before his ulnar nerve 
transposition.  An examination revealed a positive Tinel's 
sign about 3-cm distal to the right medial epicondyle.  The 
recommendation was that he wait one year for reevaluation and 
consider additional surgery.  He again underwent evaluation 
for this problem in June 2000, which found that the right 
ulnar nerve was located prominent over the medial epicondyle, 
and he continued to have Tinel's sign.  The diagnosis was 
malposition of the right ulnar nerve at the elbow.  

The report of a September 2003 consultation with a private 
orthopedist, Dr. S., the next relevant documentation of 
record, indicates the veteran presented with numbness and 
pain in his right arm and elbow and almost constant numbness 
in the fourth and fifth fingers of his right hand.  There was 
full motion of the right elbow joint, with some pain at the 
extremes of extension.  The diagnosis was complications of 
ulnar nerve transposition of the right elbow, suspected 
perineural fibrosis.  In the view of the physician, the 
detrimental results of the prior surgery involved a "fairly 
high morbidity of [the] procedure and this outcome is 
especially unusual."

During a more recent April 2005 consultation with this same 
physician, the veteran had persistent pain, numbness and 
weakness in his right hand, and pain and sensitivity in his 
right elbow.  An X-ray revealed no motor joint or soft tissue 
abnormality of the right hand and arm, but a separate ossicle 
around the medial epicondyle.  The diagnosis was loose 
ossicle medial epicondyle "left" elbow.  The treating 
physician also stated that he did not believe there was 
anything incorrect done with the surgery at the Charleston 
VAMC, but the outcome had not been as good as hoped, and 
further surgery might benefit the veteran.

Based on these findings, there is a reasonable likelihood the 
veteran indeed has additional disability following the 
September 1999 ulnar nerve transposition (which can then be 
confirmed through the requested VA examination).  This 
initial requirement of a valid claim for  section 1151 
benefits having been satisfied, there remains for 
consideration the further criterion of causation.

Concerning this, actual causation, the first prong of 
causation under the relevant regulation, may be met if the 
evidence establishes the surgical treatment rendered in fact 
resulted in the veteran's increased neurological 
manifestations of the right arm (38 C.F.R. § 3.361(c)(1)), 
without any other identifiable likely cause  -- as to which 
at least thus far no other apparent precipitating event is 
shown.  Regarding the proximate causation requirement, 
though, the current evidence is inconclusive.  The April 2005 
report from the treating orthopedist, Dr. S., indicates he 
did not believe the September 1999 surgery was performed 
improperly, which in turn would tend to rule out negligent or 
careless medical treatment on VA's part.  Nonetheless, on 
this particular point, a review of the veteran's actual 
treatment history would provide for the most informed 
opinion.  Also an essential consideration is that in his 
earlier September 2003 report, Dr. S. stated the veteran's 
condition following his surgery was a particularly unusual 
outcome - so perhaps not reasonably foreseeable.  As a 
result, further inquiry is warranted into whether his post-
surgical condition constituted an unforeseeable result of 
treatment, another basis upon which to evaluate proximate 
cause.  See 38 C.F.R. § 3.361(d)(2).

To provide answers to all these determinative issues, the 
veteran should undergo a comprehensive medical examination 
initially to confirm he has additional disability as a result 
of his September 1999 right ulnar nerve transposition surgery 
and, assuming he does, to then resolve whether that condition 
resulted from the surgery, with appropriate consideration as 
to the criteria for both the actual and proximate causation 
requirements.

Accordingly, this case is REMANDED to the RO (via the AMC) 
for the following development and consideration:

1.	Prior to any further adjudication of 
the claim for compensation under 
section 1151 for residuals of a right 
submuscular ulnar nerve transposition,               
send the veteran another VCAA letter in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), and all 
other applicable legal precedent.                     
This additional letter, consistent with 
38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b), must include an 
explanation of the information or 
evidence needed to establish a 
downstream disability rating and 
effective date for this claim, as 
recently outlined by the Court in 
Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  

2.	Obtain all additional records 
pertaining to            the veteran's 
outpatient treatment at the          
Charleston VAMC since June 2005.  Then 
associate all records obtained with his 
claims file.

3.	Schedule the veteran for a VA 
examination regarding his claim for 
compensation benefits under  38 
U.S.C.A. § 1151.  

The examination should initially 
indicate whether it is at least as 
likely as not (i.e., 50 percent or 
greater probability) the veteran has 
additional disability resulting from 
the right ulnar nerve transposition 
with medial epicondylectomy conducted 
at the Charleston VAMC on September 29, 
1999.  If he does, then please also 
indicate:  (a) whether the proximate 
cause of the additional disability was 
carelessness, negligence, lack of 
proper skill, error in judgment, or 
similar instance of fault on the part 
of VA in furnishing the surgical 
treatment provided; or (b) whether the 
proximate cause of the additional 
disability was an event not reasonably 
foreseeable.

If no opinion can be rendered, without 
resorting to pure speculation, please 
explain why this is not possible or 
feasible.

To facilitate making these important 
determinations, send the claims file to 
the examiner for a review of  the 
veteran's pertinent medical history, to 
include          a complete copy of 
this remand.  If an examination form is 
used to guide the examination, the 
submitted examination report should 
include the questions to which answers 
are provided.  

4.	Review the claims file.  If any 
development is incomplete, take 
corrective action before 
readjudication.  Stegall v. West, 11 
Vet. App. 268 (1998).

5.	Then readjudicate the claim on appeal 
in light of the additional evidence 
obtained.  If the claim is not granted 
to the veteran's satisfaction, prepare 
a supplemental statement of the case 
(SSOC) and send it to him and his 
representative.  Give them time to 
respond before returning this case to 
the Board for further appellate 
consideration.

The veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  

The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).




______________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims. This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

